oO Oo FN OO oO kk WH DH =

NM RDO NO DB NH DY ND = |=& & w& |& & ow wm o«&
Oo a FF OW HY |= 0 O© @B N OO OH BR w PH B

Case 2:18-cr-00107-RSL Document 22-1 Filed 05/20/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
No. 2:18-cr-00172-RSL
Plaintiff, (Related Case No. 2:18-cr-00107-RSL)
Vv. [PROPOSED}ORDER GRANTING
MOTION FOR LIMITED
RANDY SPARKS, UNSEALING OF THE RECORD
Defendant.

 

 

 

THIS MATTER coming before the Court on Defendant Randy Sparks’ unopposed
Motion for Limited Unsealing of the Record,

The Court finds good cause to unseal and it is HEREBY ORDERED that Defendant
Dexter Jorgensen’s Sentencing Memorandum (Dkt. #39), Defendant Dexter Jorgensen’s
Response to Government’s Request for Restitution (Dkt. #41), and Government’s
Supplement and Exhibits I and J (Dkt. #42) are unsealed for the limited purpose of review
and use in his defense at sentencing by Defendant Randy Sparks and his counsel. It is
FURTHER ORDERED that the Protective Order (Dkt. #13) previously entered in this case
remains in effect and that Defendant Randy Sparks and his counsel are subject to the

provisions of this order.

DATED: 2, , 2019. Mh Srwk
The Honorable Robert S. Lasnik
United States District Judge

[PROPOSED] ORDER GRANTING MOTION FOR Yarmuth up
LIMITED UNSEALING OF THE RECORD — Page 1
No. 2:18-cr-00172-RSL 1420 Fifth Avenue, Suite 1400

Seatile, Washington 98101
Phone 206.516.3800 fax 206.516.3888

 

 
